Title: To George Washington from Edward Carrington, 10 July 1797
From: Carrington, Edward
To: Washington, George



Dear Sir,
Richmond July 10th 1797

By this evenings Mail I had the Honor to receive yours of the 7th Instant covering one for Mr Booker who is now somewhere on the south side of James River in the line of his business. He was apprised, before he left this, of the probability a letter from you arriving by this Mail, and will certainly put himself in the way receiving it.
In the mean time I can assure you of his considering it as his duty, from what he wrote, to be in readiness for such a call as I understand your letter to contain; and you may rely on his attending you within the periods he mentioned, if health permits. I have the Honor to be with affection & Dear Sir Your Most Obt

Ed. Carrington

